DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/16/2022 with respect to Claim Objections, Specification Objections, 35 U.S.C. 112(a) and 112(b) rejections, and 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The above-cited objections and rejections has been withdrawn. 
The Examiner notes that Applicant has not provided any arguments traversing claim limitations “plural guide portions,” “pair of positioning portions,” “pair of guiding portions,” “movable object holding part,” “external force applying part,” and “recognizing section” being interpreted under 35 U.S.C. 112(f), nor has Applicant amended the respective claims to include sufficient structure to perform the claimed function.  Thus, the interpretation of these limitations under 35 U.S.C. 112(f) is maintained.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a movable object holding system.  Independent Claim 1 identifies the following uniquely distinct combination of features:
Claim 1: “a hand base part and a pair of movable object holding parts, the pair of movable object holding parts having respective small diameter portions and respective first medium diameter portions, a gap between inner circumferential faces of the small diameter portions being smaller than a gap between inner circumferential faces of the first medium diameter portions, the respective small diameter portions and the respective first medium diameter portions forming” and “the respective small diameter portions and the respective first medium diameter portions forming therebetween,” in combination with the other claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations, as understood by the Examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652